Title: To George Washington from Benjamin Franklin, 19 March 1780
From: Franklin, Benjamin
To: Washington, George


          
            Sir,
            Passy [France] Mar. 19th 1780.
          
          I beg leave to introduce to your Excellency’s Acquaintance & Civilities, Monsr le Chevalier De Chastelleux; Major General in the French Troops, now about to embark for America, whom I have long known and esteem’d highly in his several Characters of a Soldier, a Gentleman, & a Man of Letters. His excellent Book on Publick Happiness shews him the Friend to Mankind, and as such intitles him wherever he goes to their Respect & good Offices. He is particularly a Friend to our Cause, and I am sure your Excellency will have great Pleasure in his Conversation. I have the honour to be, with great Respect Your Excellency’s most obedt & most humble Servant
          
            B. Franklin
          
        